363 S.W.3d 132 (2012)
Elizabeth J. CREWS, Appellant,
v.
DIRECTOR OF REVENUE, State of Missouri, Respondent.
No. ED 96266.
Missouri Court of Appeals, Eastern District, Division Two.
January 17, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 23, 2012.
Application for Transfer Denied May 1, 2012.
Robert S. Adler, St. Louis, MO, for Appellant.
Chris Koster, Atty. Gen., Samuel E. Buffaloe, Jefferson City, MO, Deanna M. Bright, St. Louis, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, J., KENNETH M. ROMINES, J. and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Elizabeth Crews appeals the judgment in favor of the Director of Revenue, State of Missouri ("DOR") on Crews' petition for review of the revocation of her driver's license pursuant to Section 302.505 RSMo Supp.2001. We find that the trial court did not err in entering judgment in favor of the DOR on Crews' petition for trial de novo. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).